 


109 HR 6203 : Alternative Energy Research and Development Act
U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IIB 
109th CONGRESS 2d Session 
H. R. 6203 
IN THE SENATE OF THE UNITED STATES 
 
September 30 (legislative day, September 29), 2006 
 Received 
 
 
November 13, 2006 
 Read twice and referred to the Committee on Energy and Natural Resources 
 
AN ACT 
To provide for Federal energy research, development, demonstration, and commercial application activities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Alternative Energy Research and Development Act. 
2.DefinitionsFor the purposes of this Act— 
(1)the term biomass has the meaning given that term in section 932(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16232(a)(1)); 
(2)the term cellulosic feedstock has the meaning given the term lignocellulosic feedstock in section 932(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16232(a)(2)); 
(3)the term Department means the Department of Energy; 
(4)the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); 
(5)the term National Laboratory has the meaning given the term nonmilitary energy laboratory in section 903(3) of the Energy Policy Act of 2005 (42 U.S.C. 16182(3)); and 
(6)the term Secretary means the Secretary of Energy. 
3.Advanced biofuel technologies 
(a)In GeneralThe Secretary shall carry out a program of research, development, demonstration, and commercial application for production of motor and other fuels from biomass. 
(b)ObjectivesThe Secretary shall design the program under this section to— 
(1)develop technologies that would make ethanol produced from cellulosic feedstocks cost competitive with ethanol produced from corn by 2012; 
(2)conduct research and development on how to apply advanced genetic engineering and bioengineering techniques to increase the efficiency and lower the cost of industrial-scale production of liquid fuels from cellulosic feedstocks; and 
(3)conduct research and development on the production of hydrocarbons other than ethanol from biomass. 
(c)Institution of higher education grantsThe Secretary shall designate not less than 10 percent of the funds appropriated under subsection (d) for each fiscal year to carry out the program for grants to competitively selected institutions of higher education around the country focused on meeting the objectives stated in subsection (b). 
(d)Authorization of AppropriationsFrom amounts authorized to be appropriated under section 931(c) of the Energy Policy Act of 2005 (42 U.S.C. 16231(c)), there are authorized to be appropriated to the Secretary to carry out this section— 
(1)$150,000,000 for fiscal year 2007; and 
(2)such sums as may be necessary for each of the fiscal years 2008 and 2009. 
4.Advanced hydrogen storage technologies 
(a)In GeneralThe Secretary shall carry out a program of research, development, demonstration, and commercial application for technologies to enable practical onboard storage of hydrogen for use as a fuel for light-duty motor vehicles. 
(b)ObjectiveThe Secretary shall design the program under this section to develop practical hydrogen storage technologies that would enable a hydrogen-fueled light-duty motor vehicle to travel 300 miles before refueling. 
5.Advanced solar photovoltaic technologies 
(a)In GeneralThe Secretary shall carry out a program of research, development, demonstration, and commercial application for advanced solar photovoltaic technologies. 
(b)ObjectivesThe Secretary shall design the program under this section to develop technologies that would— 
(1)make electricity generated by solar photovoltaic power cost-competitive by 2015; and 
(2)enable the widespread use of solar photovoltaic power. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this section— 
(1)$148,000,000 for fiscal year 2007; and 
(2)such sums as may be necessary for each of the fiscal years 2008 through 2011. 
6.Advanced wind energy technologies 
(a)In GeneralThe Secretary shall carry out a program of research, development, demonstration, and commercial application for advanced wind energy technologies. 
(b)ObjectivesThe Secretary shall design the program under this section to— 
(1)improve the efficiency and lower the cost of wind turbines; 
(2)minimize adverse environmental impacts; and 
(3)develop new small-scale wind energy technologies for use in low wind speed environments. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this section— 
(1)$44,000,000 for fiscal year 2007; and 
(2)such sums as may be necessary for each of the fiscal years 2008 through 2011. 
7.Continuing programsThe Secretary shall continue to carry out the research, development, demonstration, and commercial application activities authorized in sections 921(b)(1) (for distributed energy), 923 (for micro-cogeneration technology), and 931(a)(2)(C), (D),and (E)(i) (for geothermal energy, hydropower, and ocean energy) of the Energy Policy Act of 2005. 
8.Plug-In hybrid electric vehicle technology program 
(a)Short TitleThis section may be cited as the Plug-In Hybrid Electric Vehicle Act of 2006. 
(b)DefinitionsIn this section: 
(1)BatteryThe term battery means a device or system for the electrochemical storage of energy. 
(2)E85The term E85 means a fuel blend containing 85 percent ethanol and 15 percent gasoline by volume. 
(3)Electric drive transportation technologyThe term electric drive transportation technology means— 
(A)vehicles that use an electric motor for all or part of their motive power and that may or may not use offboard electricity, including battery electric vehicles, hybrid electric vehicles, plug-in hybrid electric vehicles, flexible fuel plug-in hybrid electric vehicles, and electric rail; and 
(B)related equipment, including electric equipment necessary to recharge a plug-in hybrid electric vehicle. 
(4)Flexible fuel plug-in hybrid electric vehicleThe term flexible fuel plug-in hybrid electric vehicle means a plug-in hybrid electric vehicle warranted by its manufacturer as capable of operating on any combination of gasoline or E85 for its onboard internal combustion or heat engine. 
(5)Hybrid electric vehicleThe term hybrid electric vehicle means a vehicle that— 
(A)can be propelled using liquid combustible fuel and electric power provided by an onboard battery; and 
(B)utilizes regenerative power capture technology to recover energy expended in braking the vehicle for use in recharging the battery. 
(6)Plug-in hybrid electric vehicleThe term plug-in hybrid electric vehicle means a hybrid electric onroad light-duty vehicle that can be propelled solely on electric power for a minimum of 20 miles under city driving conditions, and that is capable of recharging its battery from an offboard electricity source. 
(c)ProgramThe Secretary shall conduct a program of research, development, demonstration, and commercial application on technologies needed for the development of plug-in hybrid electric vehicles and electric drive transportation, including— 
(1)high capacity, high efficiency batteries, to— 
(A)improve battery life, energy storage capacity, and power delivery capacity, and lower cost; and 
(B)minimize waste and hazardous material production in the entire value chain, including after the end of the useful life of the batteries; 
(2)high efficiency onboard and offboard charging components; 
(3)high power drive train systems for passenger and commercial vehicles and for supporting equipment; 
(4)onboard energy management systems, power trains, and systems integration for plug-in hybrid electric vehicles, flexible fuel plug-in hybrid electric vehicles, and hybrid electric vehicles, including efficient cooling systems and systems that minimize the emissions profile of such vehicles; and 
(5)lightweight materials, including research, development, demonstration, and commercial application to reduce the cost of materials such as steel alloys and carbon fibers. 
(d)Plug-In Hybrid Electric Vehicle Demonstration Program 
(1)EstablishmentThe Secretary shall establish a competitive grant pilot demonstration program to provide not more than 25 grants annually to State governments, local governments and public entities, metropolitan transportation authorities, or combinations thereof to carry out a project or projects for demonstration of plug-in hybrid electric vehicles. 
(2)Applications 
(A)RequirementsThe Secretary shall issue requirements for applying for grants under the demonstration pilot program. The Secretary shall require that applications, at a minimum, include a description of how data will be— 
(i)collected on the— 
(I)performance of the vehicle or vehicles and the components, including the battery, energy management, and charging systems, under various driving speeds, trip ranges, traffic, and other driving conditions; 
(II)costs of the vehicle or vehicles, including acquisition, operating, and maintenance costs, and how the project or projects will be self-sustaining after Federal assistance is completed; and 
(III)emissions of the vehicle or vehicles, including greenhouse gases, and the amount of petroleum displaced as a result of the project or projects; and 
(ii)summarized for dissemination to the Department, other grantees, and the public. 
(B)PartnersAn applicant under subparagraph (A) may carry out a project or projects under the pilot program in partnership with one or more private or nonprofit entities, which may include institutions of higher education, including Historically Black Colleges and Universities, Hispanic Serving Institutions, and other minority-serving institutions. 
(3)Selection criteria 
(A)PreferenceWhen making awards under this subsection, the Secretary shall consider each applicant’s previous experience involving plug-in hybrid electric vehicles and shall give preference to proposals that— 
(i)provide the greatest demonstration per award dollar, with preference increasing as the number of miles that a plug-in hybrid electric vehicle can be propelled solely on electric power under city driving conditions increases; and 
(ii)maximize the non-Federal share of project funding and demonstrate the greatest likelihood that each project proposed in the application will be maintained or expanded after Federal assistance under this subsection is completed. 
(B)Breadth of demonstrationsIn awarding grants under this subsection, the Secretary shall ensure the program will demonstrate plug-in hybrid electric vehicles under various circumstances, including— 
(i)driving speeds; 
(ii)trip ranges; 
(iii)driving conditions; 
(iv)climate conditions; and 
(v)topography, to optimize understanding and function of plug-in hybrid electric vehicles.
(4)Pilot project requirements 
(A)Subsequent fundingAn applicant that has received a grant in one year may apply for additional funds in subsequent years, but the Secretary shall not provide more than $10,000,000 in Federal assistance under the pilot program to any applicant for the period encompassing fiscal years 2007 through fiscal year 2011. 
(B)InformationThe Secretary shall establish mechanisms to ensure that the information and knowledge gained by participants in the pilot program are shared among the pilot program participants and are available to other interested parties, including other applicants. 
(5)Award amountsThe Secretary shall determine grant amounts, but the maximum size of grants shall decline as the cost of producing plug-in hybrid electric vehicles declines or the cost of converting a hybrid electric vehicle to a plug-in hybrid electric vehicle declines. 
(e)Cost SharingThe Secretary shall carry out the program under this section in compliance with section 988(a) through (d) and section 989 of the Energy Policy Act of 2005 (42 U.S.C. 16352(a) through (d) and 16353). 
(f)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary— 
(1)for carrying out subsection (c), $100,000,000 for fiscal year 2008 and such sums as may be necessary for each of the fiscal years 2009 through 2011; and 
(2)for carrying out subsection (d), $50,000,000 for fiscal year 2008 and such sums as may be necessary for each of the fiscal years 2009 through 2011. 
9.Photovoltaic demonstration program 
(a)Short TitleThis section may be cited as the Solar Utilization Now Demonstration Act of 2006 or the SUN Act of 2006. 
(b)In GeneralThe Secretary shall establish a program of grants to States to demonstrate advanced photovoltaic technology. 
(c)Requirements 
(1)Ability to meet requirementsTo receive funding under the program under this section, a State must submit a proposal that demonstrates, to the satisfaction of the Secretary, that the State will meet the requirements of subsection (g). 
(2)Compliance with requirementsIf a State has received funding under this section for the preceding year, the State must demonstrate, to the satisfaction of the Secretary, that it complied with the requirements of subsection (g) in carrying out the program during that preceding year, and that it will do so in the future, before it can receive further funding under this section. 
(3)Funding allocationExcept as provided in subsection (d), each State submitting a proposal that meets the requirements under subsection (c) shall receive funding under the program based on the proportion of United States population in the State according to the 2000 census. In each fiscal year, the portion of funds attributable under this paragraph to States that have not submitted proposals that meet the requirements under subsection (c) in the time and manner specified by the Secretary shall be distributed pro rata to the States that have submitted proposals that meet the requirements under subsection (c) in the specified time and manner. 
(d)CompetitionIf more than $80,000,000 is available for the program under this section for any fiscal year, the Secretary shall allocate 75 percent of the total amount of funds available according to subsection (c)(3), and shall award the remaining 25 percent on a competitive basis to the States with the proposals the Secretary considers most likely to encourage the widespread adoption of photovoltaic technologies. In awarding funds under this subsection, the Secretary may give preference to proposals that would demonstrate the use of newer materials or technologies. 
(e)ProposalsNot later than 6 months after the date of enactment of this Act, and in each subsequent fiscal year for the life of the program, the Secretary shall solicit proposals from the States to participate in the program under this section. 
(f)Competitive CriteriaIn awarding funds in a competitive allocation under subsection (d), the Secretary shall consider— 
(1)the likelihood of a proposal to encourage the demonstration of, or lower the costs of, advanced photovoltaic technologies; and 
(2)the extent to which a proposal is likely to— 
(A)maximize the amount of photovoltaics demonstrated; 
(B)maximize the proportion of non-Federal cost share; and 
(C)limit State administrative costs. 
(g)State ProgramA program operated by a State with funding under this section shall provide competitive awards for the demonstration of advanced photovoltaic technologies. Each State program shall— 
(1)require a contribution of at least 60 percent per award from non-Federal sources, which may include any combination of State, local, and private funds, except that at least 10 percent of the funding must be supplied by the State; 
(2)limit awards for any single project to a maximum of $1,000,000; 
(3)prohibit any nongovernmental recipient from receiving more than $1,000,000 per year; 
(4)endeavor to fund recipients in the commercial, industrial, institutional, governmental, and residential sectors; 
(5)limit State administrative costs to no more than 10 percent of the grant; 
(6)report annually to the Secretary on— 
(A)the amount of funds disbursed; 
(B)the amount of photovoltaics purchased; and 
(C)the results of the monitoring under paragraph (7); 
(7)provide for measurement and verification of the output of a representative sample of the photovoltaics systems demonstrated throughout the average working life of the systems, or at least 20 years; 
(8)require that applicant buildings must have received an independent energy efficiency audit during the 6-month period preceding the filing of the application; and 
(9)encourage Historically Black Colleges and Universities, Hispanic Serving Institutions, and other minority-serving institutions to apply for grants under this program. 
(h)Unexpended FundsIf a State fails to expend any funds received under subsection (c) or (d) within 3 years of receipt, such remaining funds shall be returned to the Treasury. 
(i)ReportsThe Secretary shall report to Congress 5 years after funds are first distributed to the States under this section— 
(1)the amount of photovoltaics demonstrated; 
(2)the number of projects undertaken; 
(3)the administrative costs of the program; 
(4)the amount of funds that each State has not received because of a failure to submit a qualifying proposal, as described in subsection (c)(3); 
(5)the results of the monitoring under subsection (g)(7); and 
(6)the total amount of funds distributed, including a breakdown by State. 
(j)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary for the purposes of carrying out this section— 
(1)$50,000,000 for fiscal year 2008; and 
(2)such sums as may be necessary for each of the fiscal years 2009 through 2011. 
10.Energy efficient building grant program 
(a)Energy Efficient Building Pilot Grant Program 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants to businesses and organizations for new construction of energy efficient buildings, or major renovations of buildings that will result in energy efficient buildings, to demonstrate innovative energy efficiency technologies, especially those sponsored by the Department. 
(2)AwardsThe Secretary shall award grants under this subsection competitively to those applicants whose proposals— 
(A)best demonstrate— 
(i)likelihood to meet or exceed the standards referred to in subsection (b)(2); 
(ii)likelihood to maximize cost-effective energy efficiency opportunities; and 
(iii)advanced energy efficiency technologies; and 
(B)maximize the leverage of private investment for costs related to increasing the energy efficiency of the building. 
(3)ConsiderationThe Secretary shall give due consideration to proposals for buildings that are likely to serve low and moderate income populations. 
(4)Amount of grantsGrants under this subsection shall be for up to 50 percent of design and energy modeling costs, not to exceed $50,000 per building. No single grantee may be eligible for more than 3 grants per year under this program. 
(5)Grant payments 
(A)Initial paymentThe Secretary shall pay 50 percent of the total amount of the grant to grant recipients upon selection. 
(B)Remainder of paymentThe Secretary shall pay the remaining 50 percent of the grant only after independent certification, by a professional engineer or other qualified professional, that operational buildings are energy efficient buildings as defined in subsection (b). 
(C)Failure to complyThe Secretary shall not provide the remainder of the payment unless the building is certified within 6 months after operation of the completed building to meet the requirements described in subparagraph (B), or in the case of major renovations the building is certified within 6 months of the completion of the renovations. 
(6)Report to congressNot later than 3 years after awarding the first grant under this subsection, the Secretary shall transmit to Congress a report containing— 
(A)the total number and dollar amount of grants awarded under this subsection; and 
(B)an estimate of aggregate cost and energy savings enabled by the pilot program under this subsection. 
(7)Administrative expensesAdministrative expenses for the program under this subsection shall not exceed 10 percent of appropriated funds. 
(b)Definition of Energy Efficient BuildingFor purposes of this section the term energy efficient building means a building that— 
(1)achieves a reduction in energy consumption of— 
(A)at least 30 percent for new construction, compared to the energy standards set by the 2004 International Energy Conservation Code (in the case of residential buildings) or ASHRAE Standard 90.1–2004; or 
(B)at least 20 percent for major renovations, compared to energy consumption before renovations are begun; 
(2)is constructed or renovated in accordance with the most current, appropriate, and applicable voluntary consensus standards, as determined by the Secretary, such as those listed in the assessment under section 914(b), or revised or developed under section 914(c), of the Energy Policy Act of 2005; and 
(3)after construction or renovation— 
(A)uses heating, ventilating, and air conditioning systems that perform at no less than Energy Star standards; or 
(B)if Energy Star standards are not applicable, uses Federal Energy Management Program recommended heating, ventilating, and air conditioning products. 
(c)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary for carrying out this section— 
(1)$10,000,000 for fiscal year 2008; and 
(2)such sums as may be necessary for each of the fiscal years 2009 through 2011. 
11.Energy technology transferSection 917 of the Energy Policy Act of 2005 (42 U.S.C. 16197) is amended to read as follows: 
 
917.Advanced Energy Technology Transfer Centers 
(a)GrantsNot later than 18 months after the date of enactment of the Alternative Energy Research and Development Act, the Secretary shall make grants to nonprofit institutions, State and local governments, cooperative extension services, or universities (or consortia thereof), to establish a geographically dispersed network of Advanced Energy Technology Transfer Centers, to be located in areas the Secretary determines have the greatest need of the services of such Centers. In establishing the network, the Secretary shall consider the special needs and opportunities for increased energy efficiency for manufactured and site-built housing, including construction, renovation, and retrofit. In making awards under this section, the Secretary shall— 
(1)give priority to applicants already operating or partnered with an outreach program capable of transferring knowledge and information about advanced energy efficiency methods and technologies; 
(2)ensure that, to the extent practicable, the program enables the transfer of knowledge and information— 
(A)about a variety of technologies and 
(B)in a variety of geographic areas; and 
(3)give preference to applicants that would significantly expand on or fill a gap in existing programs in a geographical region. 
(b)ActivitiesEach Center shall operate a program to encourage demonstration and commercial application of advanced energy methods and technologies through education and outreach to building and industrial professionals, and to other individuals and organizations with an interest in efficient energy use. Funds awarded under this section may be used for the following activities: 
(1)Developing and distributing informational materials on technologies that could use energy more efficiently. 
(2)Carrying out demonstrations of advanced energy methods and technologies. 
(3)Developing and conducting seminars, workshops, long-distance learning sessions, and other activities to aid in the dissemination of knowledge and information on technologies that could use energy more efficiently. 
(4)Providing or coordinating onsite energy evaluations, including instruction on the commissioning of building heating and cooling systems, for a wide range of energy end-users. 
(5)Examining the energy efficiency needs of energy end-users to develop recommended research projects for the Department. 
(6)Hiring experts in energy efficient technologies to carry out activities described in paragraphs (1) through (5). 
(c)ApplicationA person seeking a grant under this section shall submit to the Secretary an application in such form and containing such information as the Secretary may require. The Secretary may award a grant under this section to an entity already in existence if the entity is otherwise eligible under this section. The application shall include, at a minimum— 
(1)a description of the applicant’s outreach program, and the geographic region it would serve, and of why the program would be capable of transferring knowledge and information about advanced energy technologies that increase efficiency of energy use; 
(2)a description of the activities the applicant would carry out, of the technologies that would be transferred, and of any other organizations that will help facilitate a regional approach to carrying out those activities; 
(3)a description of how the proposed activities would be appropriate to the specific energy needs of the geographic region to be served; 
(4)an estimate of the number and types of energy end-users expected to be reached through such activities; and 
(5)a description of how the applicant will assess the success of the program. 
(d)Selection criteriaThe Secretary shall award grants under this section on the basis of the following criteria, at a minimum: 
(1)The ability of the applicant to carry out the proposed activities. 
(2)The extent to which the applicant will coordinate the activities of the Center with other entities as appropriate, such as State and local governments, utilities, universities, and National Laboratories. 
(3)The appropriateness of the applicant’s outreach program for carrying out the program described in this section. 
(4)The likelihood that proposed activities could be expanded or used as a model for other areas. 
(e)Cost-sharingIn carrying out this section, the Secretary shall require cost-sharing in accordance with the requirements of section 988 for commercial application activities. 
(f)Duration 
(1)Initial grant periodA grant awarded under this section shall be for a period of 5 years. 
(2)Initial evaluationEach grantee under this section shall be evaluated during its third year of operation under procedures established by the Secretary to determine if the grantee is accomplishing the purposes of this section described in subsection (a). The Secretary shall terminate any grant that does not receive a positive evaluation. If an evaluation is positive, the Secretary may extend the grant for 3 additional years beyond the original term of the grant. 
(3)Additional extensionIf a grantee receives an extension under paragraph (2), the grantee shall be evaluated again during the second year of the extension. The Secretary shall terminate any grant that does not receive a positive evaluation. If an evaluation is positive, the Secretary may extend the grant for a final additional period of 3 additional years beyond the original extension. 
(4)LimitationNo grantee may receive more than 11 years of support under this section without reapplying for support and competing against all other applicants seeking a grant at that time. 
(g)ProhibitionNone of the funds awarded under this section may be used for the construction of facilities. 
(h)DefinitionsFor purposes of this section: 
(1)Advanced energy methods and technologiesThe term advanced energy methods and technologies means all methods and technologies that promote energy efficiency and conservation, including distributed generation technologies, and life-cycle analysis of energy use. 
(2)CenterThe term Center means an Advanced Energy Technology Transfer Center established pursuant to this section. 
(3)Distributed generationThe term distributed generation means an electric power generation technology, including photovoltaic, small wind and micro-combined heat and power, that is designed to serve retail electric consumers on-site. 
(4)Cooperative extensionThe term Cooperative Extension means the extension services established at the land-grant colleges and universities under the Smith-Lever Act of May 8, 1914. 
(5)Land-grant colleges and universitiesThe term land-grant colleges and universities means— 
(A)1862 Institutions (as defined in section 2 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7601)); 
(B)1890 Institutions (as defined in section 2 of that Act); and 
(C)1994 Institutions (as defined in section 2 of that Act). 
(i)Authorization of appropriationsIn addition to amounts otherwise authorized to be appropriated in section 911, there are authorized to be appropriated for the program under this section such sums as may be appropriated. . 
12.Green energy education 
(a)DefinitionFor the purposes of this section: 
(1)DirectorThe term Director means the Director of the National Science Foundation. 
(2)High performance buildingThe term high performance building has the meaning given that term in section 914(a) of the Energy Policy Act of 2005 (42 U.S.C. 16194(a)). 
(b)Graduate Training in Energy Research and Development 
(1)FundingIn carrying out research, development, demonstration, and commercial application activities authorized for the Department, the Secretary may contribute funds to the National Science Foundation for the Integrative Graduate Education and Research Traineeship program to support projects that enable graduate education related to such activities. 
(2)ConsultationThe Director shall consult with the Secretary when preparing solicitations and awarding grants for projects described in paragraph (1). 
(c)Curriculum Development for High Performance Building Design 
(1)FundingIn carrying out advanced energy technology research, development, demonstration, and commercial application activities authorized for the Department related to high performance buildings, the Secretary may contribute funds to curriculum development activities at the National Science Foundation for the purpose of improving undergraduate or graduate interdisciplinary engineering and architecture education related to the design and construction of high performance buildings, including development of curricula, of laboratory activities, of training practicums, or of design projects. A primary goal of curriculum development activities supported under this section shall be to improve the ability of engineers, architects, and planners to work together on the incorporation of advanced energy technologies during the design and construction of high performance buildings. 
(2)ConsultationThe Director shall consult with the Secretary when preparing solicitations and awarding grants for projects described in paragraph (1). 
(3)PriorityIn awarding grants with respect to which the Secretary has contributed funds under this subsection, the Director shall give priority to applications from departments, programs, or centers of a school of engineering that are partnered with schools, departments, or programs of design, architecture, and city, regional, or urban planning, and due consideration to applications from Historically Black Colleges and Universities and other minority serving institutions. 
13.Arpa–e study 
(a)In GeneralThe Secretary shall enter into an arrangement with the National Academy of Sciences to conduct a detailed study of, and make further recommendations on, the October 2005 National Academy of Sciences recommendation to establish an Advanced Research Projects Agency-Energy (in this section referred to as ARPA–E). 
(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall transmit to Congress the study described in subsection (a) and the Secretary’s response to the findings, conclusions, and recommendations of that study. 
(c)Terms of ReferenceThe Secretary shall ensure that the study described in subsection (a) addresses the following questions: 
(1)What basic research related to new energy technologies is occurring now, what entities are funding it, and what is preventing the results of that research from reaching the market? 
(2)What economic evidence indicates that the limiting factor in the market penetration of new energy technologies is a lack of basic research on pathbreaking new technologies? What barriers do those trying to develop new energy technologies face during later stages of research and development? 
(3)To what extent is the Defense Advanced Research Projects Agency an appropriate model for an energy research agency, given that the Federal Government would not be the primary customer for its technology and where cost is an important concern? 
(4)How would research and development sponsored by ARPA–E differ from research and development conducted by the National Laboratories or sponsored by the Department through the Office of Science, the Office of Energy Efficiency and Renewable Energy, the Office of Fossil Energy, the Office of Electricity Delivery and Energy Reliability, and the Office of Nuclear Energy? 
(5)Should industry or National Laboratories be recipients of ARPA–E grants? What institutional or organizational arrangements would be required to ensure that ARPA–E sponsors transformational, rather than incremental, research and development? 
14.Coal methanation 
(a)ProgramThe Secretary shall establish a program of research, development, demonstration, and commercial application of coal gasification facilities that convert coal into pipeline quality gaseous fuels for direct use or subsequent chemical or physical conversion. 
(b)ProceduresThe program established under subsection (a) shall be carried out using procedures described in title XVII of the Energy Policy Act of 2005. 
15.Alternative biobased fuels and ultra low sulfur diesel 
(a)Alternative fuel and ULSD infrastructure and additives research and developmentThe Secretary, in consultation with the National Institute of Standards and Technology, shall carry out a program of research, development, demonstration, and commercial application of materials to be added to alternative biobased fuels and Ultra Low Sulfur Diesel fuels to make them more compatible with existing infrastructure used to store and deliver petroleum-based fuels to the point of final sale. The program shall address— 
(1)materials to prevent or mitigate— 
(A)corrosion of metal, plastic, rubber, cork, fiberglass, glues, or any other material used in pipes and storage tanks; 
(B)dissolving of storage tank sediments; 
(C)clogging of filters; 
(D)contamination from water or other adulterants or pollutants; 
(E)poor flow properties related to low temperatures; 
(F)oxidative and thermal instability in long-term storage and use; 
(G)increased volatile emissions; 
(H)microbial contamination; 
(I)problems associated with electrical conductivity; and 
(J)increased nitrogen oxide emissions; 
(2)alternatives to conventional methods for refurbishment and cleaning of gasoline and diesel tanks, including tank lining applications; and 
(3)other problems as identified by the Secretary in consultation with the National Institute of Standards and Technology. 
(b)Sulfur testing for diesel fuels 
(1)ProgramThe Secretary, in consultation with the National Institute of Standards and Technology, shall carry out a research, development, and demonstration program on portable, low-cost, and accurate methods and technologies for testing of sulfur content in fuel, including Ultra Low Sulfur Diesel and Low Sulfur Diesel. 
(2)Schedule of demonstrationsNot later than 1 year after the date of enactment of this Act, the Secretary shall begin demonstrations of technologies under paragraph (1). 
(c)Standard reference materials and data base developmentNot later than 6 months after the date of enactment of this Act, the National Institute of Standards and Technology shall develop a physical properties data base and standard reference materials for alternative fuels. Such data base and standard reference materials shall be maintained and updated as appropriate as additional alternative fuels become available. 
16.Bioenergy 
(a)Authorization of appropriationsSection 931 of the Energy Policy Act of 2005 (42 U.S.C. 16231) is amended— 
(1)in subsection (c)(1), by inserting , including $25,000,000 for section 932(d)(1)(B)(v) after section 932(d); 
(2)in subsection (c)(2), by inserting , including $25,000,000 for section 932(d)(1)(B)(v) after section 932(d); and 
(3)in subsection (c)(3), by inserting , including $25,000,000 for section 932(d)(1)(B)(v) after section 932(d). 
(b)Bioenergy programSection 932(d)(1)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16232(d)(1)(B)) is amended— 
(1)by striking and at the end of clause (iii); and 
(2)by adding after clause (iv) the following new clause: 
 
(v)biodegradable natural plastics from biomass; and . 
   Passed the House of Representatives September 29, 2006. Karen L. Haas, Clerk.   
